                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    JOHN F. WRIGHT,

            Plaintiff,                                                     ORDER
      v.
                                                                 Case No. 17-cv-679-wmc
    ERIC GLAUM, et al.,

            Defendants.


           Plaintiff John Wright brings this proposed civil action under 42 U.S.C. § 1983,

claiming that various law enforcement officers, prosecutors and judges violated numerous

state and constitutional rights in connection with their involvement in his 2015 criminal

proceedings. Having been permitted to proceed in forma pauperis, Wright’s complaint

requires screening. 28 U.S.C. § 1915(e)(2). For the reason explained below, however, the

court concludes that this lawsuit must be dismissed under Heck v. Humphrey, 512 U.S. 477,

486-87 (1994).


                                   ALLEGATIONS OF FACT1

           Plaintiff John Wright filed this lawsuit when still incarcerated, but he is currently

living in Madison, Wisconsin. Defendants are the various police officers, assistant district




1
  As reflected below, the court supplements the allegations in the amended complaint with dates
and information about plaintiff’s underlying criminal cases from the electronic docket available at
Wisconsin Circuit Court Access, https://wcca.wicourts.gov. The court draws all other allegations of
fact from plaintiff’s exhibits attached to his pleadings, viewing the record in a light most favorable
to plaintiff. See FED. R. CIV. P. 10(c); see also Witzke v. Femal, 376 F.3d 744, 749 (7th Cir. 2004)
(explaining that documents attached to the complaint become part of the pleading, meaning that a
court may consider them to determine whether plaintiff has stated a claim).
attorneys, public defenders and state court judges that were involved in the various stages

of Wright’s criminal proceedings.

       In 2015, Wright was charged in a criminal complaint with: strangulation and

suffocation in violation of Wis. Stat. § 940.235(1); battery in violation of Wis. Stat.

§ 940.19(1); and disorderly conduct in violation of Wis. Stat. § 947.01(1). A jury found

him guilty on the battery and disorderly conduct charges, and not guilty on the

strangulation and suffocation charge. State v. Wright, Case No. 2015CF1102 (Dane Cnty.

Cir. Ct. May 29, 2015). Wright received a total sentence of two years of imprisonment

followed by two years of extended supervision.

       Wright sought an adjustment to his sentence in 2017. That request was denied by

the Dane County Circuit Court, which the Wisconsin Court of Appeals summarily affirmed

on June 6, 2018. Wright does not appear to be appealing that decision to the Wisconsin

Supreme Court.

                                         OPINION

       In this lawsuit, plaintiff seeks leave to proceed on a claim that various defendants

conspired to: pollute his jury trial; preclude the jury from considering factual evidence;

deceive the jury with perjured testimony and false documents; secure convictions based on

inaccurate information; and used their positions to facilitate or conceal those criminal acts.

While a number of the defendants in this lawsuit (prosecutors and judges) are immune

from liability for monetary damages, plaintiff’s complaint suffers from an overarching,

fundamental defect requiring dismissal under Heck. Indeed, because the central focus of

plaintiff’s challenge here is to the constitutionality of his criminal conviction, his suit is


                                              2
plainly barred by the United States Supreme Court’s decision in Heck.

       As explained in Heck, a plaintiff is precluded from bringing claims for damages if a

judgment in favor of the plaintiff would “necessarily imply the invalidity of his [state

criminal] conviction or sentence.” 512 U.S. at 486. This bar applies unless the underlying

conviction or sentence is “reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question

by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87. Since nothing in

plaintiff’s pleadings or the publicly available information suggests plaintiff’s conviction

been invalidated or called into question, this lawsuit is barred.



                                          ORDER

       IT IS ORDERED that:

          1. Plaintiff’s claims are DISMISSED pursuant to Heck v. Humphrey, 512 U.S.
             477, 486-87 (1994).

          2. The clerk of court is directed to enter judgment accordingly and close this
             case.

          Entered this 5th day of November, 2018.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              3
